DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6, 8-13, 15, 17- 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) and further in view of Carlson et al. (US 8,021,308).

Regarding claim 1 Satterfield et al. discloses a colorimetric gas detector, comprising: (See Satterfield Abstract and [0206] wherein the device is a colorimetric gas detector.)
a receiving slot for a colorimetric media reactable with a gas, the receiving slot positioned in a sensing chamber in fluid connection with at least one fluid inlet entering the sensing chamber and at least one fluid outlet exiting the sensing chamber;  the at least two fluid inlet and at least one fluid outlet in fluid connection with the receiving slot;
 (See Satterfield Abstract Fig. 9 and [0208]-[0209] wherein there is a receiving slot 466 for a colorimetric media reactable with a gas the receiving slot positioned in a sensing chamber 414 and in fluid communication with a fluid inlet 442 entering the sensing chamber. Also there are at least one fluid outlets exiting the sensing chamber including the exhaust port 446.)
a light source positioned one a first side of the receiving slot transmitting light through the receiving slot; a photodetector positioned on a second side of the receiving slot receiving the transmitted light; and (See Satterfield Fig. 9 and [0211] wherein there is a light source 492 on a first side of the receiving slot 466 and transmitting light through the slot and a photodetector, i.e. camera, 490 on a second side of the receiving slot and receiving the transmitted light.)

Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Satterfield does not specifically disclose at least two fluid outlets exiting the sensing chamber.

Carlson et al. discloses a device for detecting analytes in a user’s breath comprising a fluid inlet to allow the entrance of a user’s breath into a sensing chamber and two fluid outlets to selectively exhaust various portions of the user’s breath so that some portions are sent to a bypass system and others are sent to an analyzer so that only a desired portion of the breath will be analyzed. (See Carlson Abstract and Fig. 1 wherein there is a firs outlet, i.e. exhaust 38, on a bypass system, and a second fluid outlet, i.e. exhaust 42, following an analyzer, which allows only a desired portion of breath to be analyzed.)



Regarding claim 2 Satterfield discloses all the claim limitations as set forth above as well as the device further comprising a first transparent surface positioned between the light source and the receiving slot and a second transparent surface positioned between the photodetector and the receiving slot.(See Satterfield [0249] wherein the cartridge containing colorimetric material comprises an optically clear housing which has first and second surfaces, which are positioned between the light source and the receiving slot and the photodetector and the receiving slot as shown in Fig. 9. Furthermore there must be transparent surfaces between the light source and receiving slot as well as photodetector and receiving slot in order to allow light to be transmitted to and from the receiving slot.)

Regarding claim 3 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the first side and second side of the receiving slot are on opposite sides of the colorimetric gas detector. (See Satterfield Fig. 9 wherein the first and second sides of the of the receiving slot 466 is are on opposite sides of the gas detector, i.e. the opposite sides are the light transmitting side with light source 490 and light detecting side with detector 490)


Regarding claim 6 Satterfield discloses all the claim limitations as set forth above as well as the device further comprising a curved flow path defining a flow path from any inlet to any outlet. (See Satterfield Fig. 1 wherein the flow paths formed between elements, i.e. from an inlet to an outlet of said elements, are curved and also Fig. 9 wherein an inlet at 446 is at top side and fluid flows downward and curves upward through 460 and out a side exhaust outlet 446 and as such the flow path is curved and defines a flow path from inlet to outlet. It is noted even though the schematic illustration in Fig. 9 shows right angles rather than curves it is noted flow inside said tubes may be curved, i.e. the gas flows via a curved path rather than flowing in exactly right angles, and as such the device does comprise a curved flow path from any inlet to any outlet. )
Assuming arguendo with respect to the flow path being curved it is noted that such a modification would have required a mere change in shape of the flow path, i.e. making them curved rather than 90 degree angles, which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 8 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the colorimetric media is positioned in a sensor card comprising one or more sensing membranes. (See Satterfield Abstract Fig. 9 Fig. 32, [0281]-[0283] wherein porous disks 528, 522, 542 are positioned in a sensor card 510 and which receive interactant material, i.e. colorimetric media, and thus are sensing membranes.)

Regarding claim 9 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the photodetector detects any one or more of a visual change in the colorimetric media, a change in an intensity or wavelength of ultraviolet light transmitted through or reflected from the colorimetric media, or a thermal change of the colorimetric media. (See Satterfield Fig. 9 and [0206]-[0207] wherein the photodetector detects a visual change in colorimetric media.)

Regarding claim 10 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the photodetector detects a change in shape or size of the colorimetric media. (See Satterfield [0055] wherein the photodetector can detect a change in particle size)

Regarding claim 11 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the reaction detection and processing algorithm is an image detection algorithm. (See Satterfield [0218]-[0220] wherein the algorithm utilizes image detection and is thus an image detection algorithm.)



Regarding claim 13 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the colorimetric media is any one of: cube shaped, cylinder shaped, planar shaped, or spherical shaped. (See Satterfield [0061] wherein the colorimetric material is comprised of beads, i.e. it is spherical shaped.)
Assuming arguendo with respect to the beads being spherical it is noted that such a modification would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 15 Satterfield discloses all the claim limitations as set forth above as well as the device further comprising at least one colorimetric material reactable with a substance in a fluid.(See Satterfield [0010] wherein the interactant, i.e. colorimetric material is reactable with a substance in a fluid.)

Regarding claim 17 Satterfield discloses all the claim limitations as set forth above as well as a method, comprising the steps of: flowing gas through the colorimetric gas detector of claim 1;


Regarding claim 18 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of transmitting a light through the gas comprises transmitting a light from a first side of the receiving slot; and wherein the step of detecting light comprises detecting light on a second side of the receiving slot. (See Satterfield Abstract, Fig. 9 wherein light is provided from light source 492 on a first side of the receiving slot 466 and detected on a second side of the receiving slot via detector 490.)
Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Regarding claim 20 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of detecting light comprises detecting one or more of: a change in wavelength or intensity of visible light reflected from or transmitted through the colorimetric media, a change in wavelength or intensity of ultraviolet light reflected from or transmitted through colorimetric media, or a thermal change of the colorimetric media. (See Satterfield [0212]-[0222] wherein a change in RGB light, i.e. visible light, reflected or transmitted through the colorimetric media is detected.) 

Regarding claim 21 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of detecting light comprises detecting one or more of: a change in shape of the colorimetric media, or a change in size of the colorimetric media. (See Satterfield [0055] wherein the photodetector detects a change in particle size of the colorimetric media)

Regarding claim 22 Satterfield discloses all the claim limitations as set forth above as well as the method further comprising the step of determining a concentration of the at least one substance in the gas based on the detected light. (See Satterfield [0003 and [0152]] wherein concentration of an analyte, i.e. substance, in the gas is determined based on detected light.)



Regarding claim 24 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of detecting light comprises obtaining an image with a camera. (See Satterfield Fig. 9 and [0050]-[0051] wherein the method of detecting light comprises obtaining an image with a camera 490)

Regarding claim 5 Satterfield discloses all the claim limitations as set forth above but does not specifically disclose wherein the fluid inlet and at least two fluid outlets are both positioned on a first side of the sensing chamber.
It is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Carlson et al. (US 8,021,308) as applied to claims above, and further in view of Lewis et al. (US 6,244,096).



Lewis et al. discloses a device for analyzing materials, including ammonia, in a human breath sample wherein a pump or fan is utilized to transport the sample into a detection material. (See Lewis Abstract, Fig. 2 and Col. 6 Lines 15-30 wherein a pump or fan is placed in an flow path to transport a sample of human breath to a detection material.)

Since the prior art of Lewis the equivalency of a pump and fan in the field of breath gas detectors, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pump of Satterfield with the fan of Lewis as it is merely the selection of functionally equivalent breath movement devices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Carlson et al. (US 8,021,308) as applied to claims above, and further in view of Dasgupta (US 2016/0334339).

Regarding claims 2 and 7 Satterfield discloses all the claim limitations as set forth above but does not specifically disclose the use of light guides.



It would have been obvious to one of ordinary skill in the art at the time of filing to provide first and second light guides as described by Dasgupta in the device of Satterfield because such light guides are known to be utilized in breath sensing devices such as those described by Satterfield and such light guides allow the effective and efficient delivery of light to and from a sensing material so that analytes can be accurately detected and one would have a reasonable expectation of success in doing so.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Carlson et al. (US 8,021,308) as applied to claims above, and further in view of Satterfield et al. (US 10,278,617).

Regarding claim 16 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the substance comprises numerous chemicals including ammonia and may include ions.  (See Satterfield [0003] wherein the analyte is an ion.) but does not specifically disclose the material being ammonium ions.



Since the prior art of Satterfield et al. (US 10,278,617) recognizes the equivalency of reacting ammonia and  ammonium ions in the field of colorimetric gas detectors, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the ammonia reactive a mterial of Satterfield with the ammonium ion reactive material of Satterfield et al. (US 10,278,617) as it is merely the selection of functionally equivalent reactive detection materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


Claims 1, 14, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluchel et al. (US 2016/0109421)  and further in view of Satterfield (US 2014/0276100) and Carlson et al. (US 8,021,308).

Regarding claims 1, 14, and 25 Bluchel discloses a dialysate flow path, comprising: a dialyzer, (See Bluchel Abstract and Fig. 1D wherein there is a  dialysate flow path which performs dialysis and as such there is a dialyzer.)
 a sorbent cartridge (See Bluchel Fig. 1D wherein there is a sorbent cartridge 110) , a dialysate pump, (See Bluchel Fig. 1D and [0094] wherein there is a pump 90.)
and a degasser; the degasser having a fluid inlet fluidly connected to the dialysate flow path, a fluid outlet fluidly connected to the dialysate flow path, and a gas removal line; (See Bluchel Fig. 1D and [0109] wherein there is a degasser membrane 150 in the dialysate flow path with an inlet and outlet 
a vacuum pump positioned on the gas removal line;(See Bluchel [0098] and [0109] wherein there is a vacuum pump 151 in fluid communication with the gas removal line.)
 and a colorimetric gas detector positioned on the gas removal line. (See Bluchel Fig. 1D,[0109], and [0185] wherein a colorimetric ammonia sensor 140 is place3d on the gas removal line.

Bluchel does not specifically disclose the ammonia gas sensor being in the form of that described in claim 1. 

Satterfield et al. discloses a colorimetric ammonia detector, comprising: (See Satterfield Abstract and [0206] wherein the device is a colorimetric gas detector.)
a receiving slot for a colorimetric media reactable with a gas, the receiving slot positioned in a sensing chamber in fluid connection with at least one fluid inlet and at least two fluid outlets;  the at least two fluid inlet and at least one fluid outlet in fluid connection with the receiving slot;
 (See Satterfield Abstract Fig. 9 and [0208]-[0209] wherein there is a receiving slot 466 for a colorimetric media reactable with a gas the receiving slot positioned in a sensing chamber 414 and in fluid communication with a fluid inlet 442. Also there are at least two fluid outlets including the exhaust port 446 , the fluid outlet of the pump 452, the fluid outlet of the receiving slot 466, the fluid outlet of the flow modulator 450. Also See Figs. 25 wherein there is a fluid outlet 260 to allow venting of gas.)
a light source positioned one a first side of the receiving slot transmitting light through the receiving slot; a photodetector positioned on a second side of the receiving slot receiving the transmitted light; and (See Satterfield Fig. 9 and [0211] wherein there is a light source 492 on a first side of the receiving 
a processor in electronic communication with the photodetector, the processor quantitating a detected reaction of the colorimetric media positioned in the receiving slot from an image captured by the photodetector using a reaction detection and processing algorithm. (See Satterfield Abstract [0015], [0040], [0133],[0218]-[0220] wherein a processor 494 in electronic communication with the photodetector 490  and quantitates a detected reaction of colorimetric media positioned in the receiving slot from an image captured by the photodetector 490 using an algorithm.)
Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Satterfield does not specifically disclose at least two fluid outlets exiting the sensing chamber.



It would have been obvious to one of ordinary skill in the art at the time of filing to provide a bypass system including a second fluid outlet, i.e. exhaust, exiting a sensing chamber as described by Carlson et al. in the device of Satterfield because such a bypass system allows the removal of undesirable portions of a sample so that only a desired portion of the sample will be sent to an analyzer and an analysis of the sample can more accurately be performed as would be desirable in the device of Satterfield.

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a colorimetric ammonia gas sensor as described by Satterfield et al. and Carlson in the device of Bluchel because it represents an effective ammonia gas sensor capable of quickly detecting ammonia concentrations in a gas as is required by Bluchel and one would have a reasonable expectation of success in utilizing the specific ammonia gas sensing device of Satterfield in the device of Bluchel because it represents a specific ammonia gas sensor as required by Bluchel.



Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 

It is noted that the examiner has interpreted the claimed “sensing chamber” to include the entire gas flow path from the entrance into the device to the exhaust therefrom. As an example See Figs. 7-8 of Satterfield where the examiner considers the sensing chamber to be the sensing subsystem 414 in the housing 440. The claims do not provide any specific structural limitations on the claimed sensing chamber and limit such a sensing chamber to include only the exact portion of the device in which the sensor directly interacts.  Thus the prior art teaches a sensing chamber having two outlets as described in the rejections above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sensing chamber is only a chamber having the receiving slot and the colorimetric media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799